                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION


AARON UPPERMAN                                                         PLAINTIFF

v.                         No: 4:21-cv-00549-JM-PSH


RODNEY WRIGHT, et al.                                               DEFENDANTS


                                      ORDER

       Before the Court is a motion filed by Plaintiff Aaron Upperman (“Plaintiff”)

seeking to join other lawsuits and proceed as a class action under Fed. R. Civ. P. 23

(Doc. No. 3). Plaintiff’s motion is DENIED; he has not met the requirements for

class certification.

       “One or more members of a class may sue or be sued as representative parties

on behalf of all members only if: (1) the class is so numerous that joinder of all

members is impracticable, (2) there are questions of law or fact common to the class,

(3) the claims or defenses of the representative parties are typical of the claims or

defenses of the class, and (4) the representative parties will fairly and adequately

protect the interests of the class.” Fed. R. Civ. P. 23(a) (emphasis added). An action

may be maintained as a class action only when all of the prerequisites of subdivision

(a) are satisfied. Plaintiff has the burden of showing that the claimed class should
be certified and that the requirements set forth above are met. See Ebert v. General

Mills, Inc., 823 F.3d 472 (8th Cir. 2016).

       Plaintiff does not identify the class he seeks to certify; the Court presumes he

is referring to the many plaintiffs listed on the original complaint (Doc. No. 1).

Additionally, plaintiff has offered no evidence to support a finding that the class he

seeks to certify is so numerous that joinder of all members is impracticable. He also

has failed to offer evidence to support a finding that issues common to the class

predominate over issues that differ among individual members of the class. See id.

Accordingly, Plaintiff has not met his burden to show that the class should be

certified.

       IT IS SO ORDERED this 6th day of July, 2021.


                                        ___________________________________
                                        UNITED STATES MAGISTRATE JUDGE
